Name: Commission Regulation (EC) NoÃ 2122/2004 of 13 December 2004 fixing the quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2005 under the tariff quotas for beef and veal provided for in Council Regulation (EC) NoÃ 1279/98 for Bulgaria and Romania
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  international trade
 Date Published: nan

 14.12.2004 EN Official Journal of the European Union L 367/21 COMMISSION REGULATION (EC) No 2122/2004 of 13 December 2004 fixing the quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2005 under the tariff quotas for beef and veal provided for in Council Regulation (EC) No 1279/98 for Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC and 2003/18/EC for Bulgaria, Romania (1), and in particular Article 4(4) thereof, Whereas: (1) Commission Regulation (EC) No 1349/2004 of 23 July 2004 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in July 2004 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria and Romania (2) lays down the conditions under which applications for import licences lodged for the period from 1 July to 31 December 2004 can be accepted. (2) All the available quantities of beef and veal products originating in Bulgaria that can be imported under special conditions in the period from 1 July to 31 December 2004, as provided for in the first paragraph of Article 2 of Regulation (EC) No 1279/98, have been used up. (3) Licence applications have been lodged for smaller quantities of beef and veal products originating in Romania that can be imported under special terms in the period from 1 July to 31 December 2004, as provided for in the first paragraph of Article 2 of Regulation (EC) No 1279/98, than the quantities actually available. In accordance with the second paragraph of that Article, therefore, the quantities left over from that period should be added to the quantities available for the following period for Romania. (4) The quantities of beef and veal products originating in Romania that can be imported under special terms in the period from 1 January to 30 June 2005 must be established in the light of the available quantities left over from the preceding period, in accordance with the second paragraph of Article 2 of Regulation (EC) No 1279/98, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2005 under the tariff quotas for beef and veal provided for by Regulation (EC) No 1279/98 shall be as set out in the Annex to this Regulation, by country of origin and quota serial number. Article 2 This Regulation shall enter into force on 14 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 176, 20.6.1998, p. 12. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). (2) OJ L 250, 24.7.2004, p. 7. ANNEX Quantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98, running from 1 January to 30 June 2005 Country of origin Serial number CN code Quantity available (t) Romania 09.4753 0201 0202 2 860 09.4765 0206 10 95 0206 29 91 0210 20 0210 99 51 100 09.4768 1602 50 415 Bulgaria 09.4651 0201 0202 125